                  Case 4:20-cv-08136-HSG Document 26 Filed 06/14/21 Page 1 of 3




 1    RICHARD MAC BRIDE, SB# 199695
      Law Offices Richard Mac Bride
 2    855 Marina Bay Parkway, Suite 210
 3    RICHMOND, CA 94804
      Phone 415-730-6289
 4    Fax 510-439-2786
      Attorney for Richard Sepulveda
 5
 6                                        UNITED STATES DISTRICT COURT

 7                                     NORTHERN DISTRICT OF CALIFORNIA

 8
      Richard Sepulveda, Plaintiff,                            )   Case Number 20-8136 HSG
 9                                                             )
            vs,                                                )
10                                                             )   PLAINTIFF’S MOTION FOR
      Kun Zhou, et al., Defendants.                            )   MISCELLANEOUS RELIEF (TO RESET
11                                                             )   HEARING TO A LATER DATE);
                                                               )
12                                                             )   ORDER (as modified by the Court)
                                                               )
13
14    To this Honorable Court and to defense counsel of Record:
15
16                                                    NOTICE OF MOTION

17
      Plaintiff hereby moves for miscellaneous relief. This motion is based upon Local Rule 7-11, Local
18
      Rule 7-7(b)(2), and the files and records of this case. Plaintiff requests that this Court grant a
19
      continuance of the hearing for the case management conference, presently set for June 29, 2021 at
20
      2 pm, to July 13 at 2 pm, or such other time as is convenient for the Court.
21
22                                                         MOTION
23
24   Plaintiff’s counsel, Richard A. Mac Bride, is married to a Spanish citizen. He has not been able to
25   visit his relatives in Spain since the beginning of the Covid-19 crisis in March 2020 due to
26   restrictions on travel. Plaintiff’s counsel has finally been able to obtain flight tickets to visit Spain
27   from June 28, 2021 to July 12, 2021, inclusive. The flight on June 28, 2021 departs from San
28   Francisco airport at 12:35 pm on American Airlines to Miami, then connecting with Iberia Airlines
     ___________________________________________________________________________________________________________


     Motion for Administrative Relief – 20-8136 HSG
                                                         -1-
                 Case 4:20-cv-08136-HSG Document 26 Filed 06/14/21 Page 2 of 3




 1   to Madrid, arriving at 1:55 p.m. (Spain time) the next day June 29 (5 a.m. California time).
 2   However, the final destination is Alicante, Spain, and I do not arrive there until 9 p.m. (Spain time)
 3   on June 29 (12 noon California time). Thus, at the precise time of the hearing on June 29, 2021 at 2
 4   p.m. (California time), plaintiff’s counsel will be just arrived to Spain after some 23 hours of
 5   continuous travel. It is not clear whether a video link will be possible to arrange in such a short
 6   time.
 7
 8   For all these reasons, plaintiff respectfully requests that the case management hearing be reset from
 9   its present setting on June 29, 2021 at 2 pm to July 13, 2021 at 2 pm, or such other date as is
10   convenient for the Court.
11
12   Plaintiff’s counsel is a sole practitioner, and there is no one else in his office who could attend in his
13   place.

14
     Federal Courts have the power under the Federal Rules to manage the course of the litigation to
15
     maximize efficiency in the administration of justice. (Federal Rules of Civil Procedure #16 and
16
     #83.)
17
18
     At this juncture, plaintiff respectfully requests that the case management hearing date be continued
19   to July 13, 2021 a t 2 pm or another date convenient to the Court.
20
21   Under penalty of perjury under the laws of the State of California in Richmond, California on June
22   12, 2021.
23
24    Richard A. Mac Bride /s/ Richard A. Mac Bride
      Counsel for Plaintiff
25
26
27
28
     ___________________________________________________________________________________________________________


     Motion for Administrative Relief – 20-8136 HSG
                                                      -2-
                Case 4:20-cv-08136-HSG Document 26 Filed 06/14/21 Page 3 of 3




 1                                                          ORDER
 2
 3   In the case of Sepulveda v. Kun Zhou et al., 20-8136 HSG, having considered plaintiff’s request to

 4   postpone the case management hearing from June 29, 2021, to July 13, 2021, and for good cause

 5   appearing, it is hereby ORDERED:

 6       1. That the case management conference is CONTINUED to July 13, 2021, at 2:00 p.m.

 7
 8
 9
10             6/14/2021
     Date: ___________________                                      ________________________________

11                                                                  Haywood S. Gilliam, Jr.

12                                                                  United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ___________________________________________________________________________________________________________


     Motion for Administrative Relief – 20-8136 HSG
                                                      -3-
